DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to cutter head with nozzles
II. Claims 5-11, drawn to method of removing material from a rock wall
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used in a conventional mining operation, and the process—as claimed—does not require the nozzles and fluid conduit of the apparatus. Moreover, the process can be practiced with a different apparatus—such as shown in the prior art applied below.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different field of search and different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brian Marstall on 12/6/22 a provisional election was made without traverse to prosecute the invention of group II, claims 5-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The abstract of the disclosure is objected to because it is not descriptive of the elected invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive of the elected invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 5, 6, 9-11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Morgan US Patent Number 1,510,628.
FIRST interpretation see, in particular, figures 22-27. Morgan 628 describes a method of removing material from a rock1 wall including moving a cutting edge (cutter “blades” page 4 line 58 meets a reasonably broad definition of “edge”) through the rock wall to create a first slot (8—see below) moving the edge to create  a second slot (4-see below) cutting a notch (12 below) and applying force to induce the uncut portion to break away (page 6 lines43-46)

    PNG
    media_image1.png
    344
    458
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    355
    434
    media_image2.png
    Greyscale

Second interpretation: see below first slot2 8, second slot 12 notch near or at 25.

    PNG
    media_image3.png
    384
    810
    media_image3.png
    Greyscale
 
Third interpretation: see below first slot3, second slot 3 notch 12.


    PNG
    media_image4.png
    740
    491
    media_image4.png
    Greyscale

With regards to claim 6: taking the first interpretation of Morgan, a perimeter is cut by 3 and 12 in figure 25 and 26—this perimeter amounts to a profile around the perimeter as claimed—plainly in  the subsequent cutting cycles the cutting edges are used to cut the slots.
Regarding claim 9: at least slots 8 and 4 (i.e. first interpretation)  and slots 3 (i.e. third interpretation ) are parallel.
With regards to claim 10: slots 8 and 4 are horizontal3 in that they extend straight across the face.
With regards to claim 11: in the first and third interpretations the slots are plainly at least as tall.

Claim(s) 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Morgan 1,340,731.
Morgan 731 describes a method for removing material form a rock wall including creating a first slot (kerf C-figure 1—three slots are shown, but only the topmost is labeled) second slot C the slots separated by an uncut portion B cutting  a notch E and applying force to break the uncut portion (see dashed lines 110 in figure 1). 
Morgan does not explicitly describe the “moving a cutting edge” to create the slots. Examiner interprets cutting edge broadly to include picks, chisels, chains, and the like—all of which are known in the art. Furthermore, one of ordinary skill in the art would have understood that the creating the slots –as envisaged by Morgan in 1913—would use a pick, chisel, or cutting chain. And thus Morgan implicitly describes the moving a cutting edge.
Alternatively, Examiner takes Official Notice of the fact that “moving a cutting edge” is a well-known conventional way of cutting a slot in rock or coal. Since Morgan fails to teach how the slots are formed, one of ordinary skill in the art would have found it obvious to have moved a pick having an edge to cut the slot.
With regards to claim 7: see page 8 line 90 which describes oscillating the frame to break the block free (i.e. contacting with a vibrating mass).

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barrett US Patent Number 2,776,823 describes cutting slots to separate rock and Karr US Patent Number 2,466,709 describes using an oscillating mass 102 to break an uncut portion.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets “rock” broadly to include coal.
        2 It is apparent that the first slot was cut as a slot in the preceding cutting cycle, i.e. it was cut as a slot, then the preceding block was cut out leaving the slot as an open face.
        3 Examiner interprets horizontal broadly—consonant with Applicant’s figures 1 and 7.